Exhibit 10.1
EXECUTION COPY
EIGHTH AMENDMENT TO CREDIT AGREEMENT
     This Eighth Amendment to Credit Agreement (“Eighth Amendment”) is made as
of this17th day of October, 2011, by and among PMFG, Inc. (“Holdings”), the
Borrowers (as defined below), which are listed on attached Schedule 1, the
Lenders (as defined below) signatory hereto and Comerica Bank, as Agent for the
Lenders (in such capacity, the “Agent”).
RECITALS
     A. Holdings, Peerless Mfg. Co. (the “Company”), PMC Acquisition, Inc. (“PMC
Acquisition”), and, following the execution and delivery by any other Subsidiary
(as defined in the Credit Agreement), and acceptance by the Agent, from time to
time, of a Credit Agreement Joinder Agreement from such Subsidiary, collectively
with the Company, PMC Acquisition and each such Subsidiary, the “Borrowers” and
each individually, a “Borrower”) are party to that certain Revolving Credit and
Term Loan Agreement dated April 30, 2008, with the financial institutions from
time to time signatory thereto (individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”) and Agent (as amended or
otherwise modified from time to time, the “Credit Agreement”).
     B. Borrowers have requested that Agent and the Lenders make certain
amendments to the Credit Agreement and confirm certain related matters in
connection with the Burgess-Manning Acquisition (as defined in the Seventh
Amendment), all as set forth herein and Agent and the Lenders are willing to do
so, but only on the terms and conditions set forth in this Eighth Amendment.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, Borrowers, Agent and the Lenders agree as follows:

  1.   The following definitions are hereby added to Section 1 of the Credit
Agreement:         “Burgess-Manning Acquisition” is defined in the Seventh
Amendment.     2.   Section 8 of the Credit Agreement is hereby amended as
follows:

  (a)   Clause (h) of Section 8.1 is hereby amended and restated in its entirety
as follows:

      “Debt owing by (i)(x) Peerless Europe Ltd. to Lloyds under its credit
facility in existence as of the Effective Date (as amended from time to time) or
under any successor credit facility with any other financial institution and (y)
Burgess-Manning Europe Ltd to Barclays under its credit facility in existence as
of the Effective Date, provided that the aggregate amount of all such debt under
subclauses (x) and (y) hereof shall not exceed $10,000,000 at any one time

 



--------------------------------------------------------------------------------



 



      outstanding; (ii) Burgess—Manning Gmbh to various local third party
lenders in an aggregate amount not to exceed €8 million for an overdraft
facility and other short term financing and for financing to cover insurance
guarantees for advance payments and warranties, and any guaranties of any such
credit facilities referred to in this clause (ii) by Peerless Europe Ltd.; and
(iii) Peerless Europe Ltd. to the sellers under the Burgess-Manning Acquisition
in an amount not to exceed €1 million for the one year deferral of the purchase
price payable in respect of such acquisition, together with any guaranties of
such deferred purchase price by the Company or Peerless Europe, Ltd.;”

  (b)   The caption to Section 8.6 is amended and restated in its entirety to
read “Limitation on Capital Expenditures and other Matters” and clause (d) of
Section 8.6 is amended and restated in its entirety, as follows:

      “(d) The aggregate royalty payments and other expenditures related to the
Manufacturing License Agreement dated as of July 12, 2010 between the Company
and CEFCO Global Clean Energy, LLC (as amended from time to time, the “License
Agreement”) made by the Company after the Eighth Amendment Effective Date
(whether under the License Agreement or otherwise) shall not exceed $1,000,000
until the Company has been awarded its first Manufacturing Order (as defined in
the License Agreement); and”

  (c)   Clause (g) of Section 8.7 is amended and restated in its entirety as
follows:

      “(g) (i) net intercompany Investments made by Company to or in its Foreign
Subsidiaries for routine operating expenses in the ordinary course of business
provided that the aggregate amount of all such Investments shall not exceed
$10,000,000 at any time outstanding, (ii) intercompany Investments made on or
after the Eighth Amendment Effective Date by the Company or Peerless Europe Ltd.
in an aggregate amount not to exceed €4.5 million (plus the amount of any
reasonable and customary working capital true-up) to fund the consummation of
the Burgess-Manning Acquisition; (iii) other intercompany Investments made on or
after the Effective Date by any Credit Party (other than Peerless Propulsys) to
Peerless Propulsys, provided that (A) the aggregate amount of such Investments
prior to the Eighth Amendment Effective Date shall not exceed $1,860,000 and
(B) the aggregate amount of such Investments made on or after the Eighth
Amendment Effective Date shall not exceed $1,000,000; and (iv) intercompany
Investments by Peerless Propulsys to Peerless Zhenjiang with proceeds of any
Intercompany Investments received by Peerless Propulsys in accordance with
clause (iii) above; and provided, further, that in the case of each such
Investment otherwise permitted under this clause (g), no Default or Event of
Default shall have occurred and be continuing at the time such Investment is
made;”

  (d)   Section 8.13 is amended to add, at the end of said section (before the
period), the words “or (iv) with respect to the License Agreement, does not
increase the aggregate royalty or similar payments or materially

2



--------------------------------------------------------------------------------



 



      increase any of the other obligations of the Company or any of its
Subsidiaries thereunder.”

     3. Under Section 3 of the Seventh Amendment, the Lenders consented to the
Burgess-Manning Acquisition on specified terms and conditions, which terms and
conditions include the requirements that “the Agent and the Lenders have
received all documents and information as requested by Agent or any Lender in
connection with the Burgess-Manning Acquisition and the Burgess-Manning
Acquisition is otherwise on terms and conditions satisfactory to the Lenders.”
The Agent and the Lenders hereby confirm that these additional terms and
conditions have been satisfied.
     4. This Eighth Amendment shall become effective (according to the terms
hereof) on the date (the “Eighth Amendment Effective Date”) that the following
conditions have been fully satisfied by Borrowers (the “Conditions”):

  (a)   Agent shall have received via facsimile or electronic mail (followed by
the prompt delivery of original signatures) counterpart originals of this Eighth
Amendment, in each case duly executed and delivered by the Agent, Borrowers and
the Lenders.     (b)   Borrowers shall have paid to the Agent all fees and other
amounts, if any, that are due and owing to the Agent as of the Eighth Amendment
Effective Date in accordance with the Loan Documents.

     5. Borrowers hereby certify to the Agent and the Lenders as of the Eighth
Amendment Effective Date and after giving effect to this Amendment, that
(a) execution and delivery of this Eighth Amendment and the other Loan Documents
required to be delivered hereunder, and the performance by Borrowers of their
obligations under the Credit Agreement as amended hereby (herein, as so amended,
the “Amended Credit Agreement”) are within the Borrowers’ powers, have been duly
authorized, are not in contravention of law or the terms of its articles of
incorporation or bylaws or other organizational documents of the parties
thereto, as applicable, and except as have been previously obtained do not
require the consent or approval, material to the amendments contemplated in this
Eighth Amendment, of any governmental body, agency or authority, and the Amended
Credit Agreement and the other Loan Documents required to be delivered hereunder
will constitute the valid and binding obligations of such undersigned parties
enforceable in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium, ERISA
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law), (b) the representations and warranties set forth in Section 6
of the Amended Credit Agreement are true and correct on and as of the Eighth
Amendment Effective Date (except to the extent such representations specifically
relate to an earlier date), and (c) on and as of the Eighth Amendment Effective
Date, after giving effect to this Eighth Amendment, no Default or Event of
Default shall have occurred and be continuing.

3



--------------------------------------------------------------------------------



 



     6. Except as specifically set forth above, this Eighth Amendment shall not
be deemed to amend or alter in any respect the terms and conditions of the
Amended Credit Agreement (including without limitation all conditions and
requirements for Advances and any financial covenants), any of the Notes issued
thereunder or any of the other Loan Documents. Except as specifically set forth
above, this Eighth Amendment shall not constitute a waiver or release by the
Agent or the Lenders of any right, remedy, Default or Event of Default under or
a consent to any transaction not meeting the terms and conditions of the Amended
Credit Agreement, any of the Notes issued thereunder or any of the other Loan
Documents or affect in any manner whatsoever any rights or remedies of the
Lenders with respect to any non-compliance by Borrowers or any Guarantor with
the Amended Credit Agreement or the other Loan Documents, whether in the nature
of a Default or Event of Default, and whether now in existence or subsequently
arising, and shall not apply to any other transaction. Borrowers hereby confirm
that each of the Collateral Documents continues in full force and effect and
secures, among other things, all of its obligations, liabilities and
indebtedness owing to the Agent and the Lenders under the Credit Agreement and
the other Loan Documents (where applicable, as amended herein).
     7. Borrowers hereby acknowledge and agree that this Eighth Amendment and
the amendments contained herein do not constitute any course of dealing or other
basis for altering any obligation of Borrowers, any other Credit Party, any
Guarantor or any other party or any rights, privilege or remedy of the Lenders
under the Credit Agreement, any other Loan Document, any other agreement or
document, or any contract or instrument.
     8. Except as specifically defined to the contrary herein, capitalized terms
used in this Eighth Amendment shall have the meanings set forth in the Credit
Agreement.
     9. This Eighth Amendment may be executed in counterpart in accordance with
Section 13.9 of the Credit Agreement and shall be considered a “Loan Document”
within the meaning of the Credit Agreement.
     10. This Eighth Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.

4



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as of the day and year first above
written.

                  COMERICA BANK, as Agent    
 
           
 
  By:
Name:   /s/ Kelly Cowherd
 
Kelly Cowherd    
 
  Title:   Vice President    

Signature page to Eighth Amendment
(1126769)

 



--------------------------------------------------------------------------------



 



                  PMFG, INC.    
 
           
 
  By:
Name:   /s/ Ron McCrummen
 
Ron McCrummen    
 
  Title:   Vice President    
 
                PEERLESS MFG. CO.    
 
           
 
  By:
Name:   /s/ Ron McCrummen
 
Ron McCrummen    
 
  Title:   Vice President    
 
                PMC ACQUISITION, INC.    
 
           
 
  By:
Name:   /s/ Ron McCrummen
 
Ron McCrummen    
 
  Title:   Vice President    
 
                NITRAM ENERGY, INC.    
 
           
 
  By:
Name:   /s/ Ron McCrummen
 
Ron McCrummen    
 
  Title:   Vice President    
 
                BOS-HATTEN, INC.    
 
           
 
  By:
Name:   /s/ Ron McCrummen
 
Ron McCrummen    
 
  Title:   Vice President    
 
                BURGESS — MANNING, INC.    
 
           
 
  By:
Name:   /s/ Ron McCrummen
 
Ron McCrummen    
 
  Title:   Vice President    

Signature page to Eighth Amendment
(1126769)

 



--------------------------------------------------------------------------------



 



                  BURMAN MANAGEMENT, INC.    
 
           
 
  By:
Name:   /s/ Ron McCrummen
 
Ron McCrummen    
 
  Title:   Vice President    

7



--------------------------------------------------------------------------------



 



LENDERS:

                  COMERICA BANK, as a Lender, Issuing Lender
and Swing Line Lender    
 
           
 
  By:
Name:   /s/ Kelly Cowherd
 
Kelly Cowherd    
 
  Title:   Vice President    

Signature page to Eighth Amendment
(1126769)

 



--------------------------------------------------------------------------------



 



                  MB FINANCIAL BANK, N.A.    
 
           
 
  By:
Name:   /s/ Evelyn Guzman
 
Evelyn Guzman    
 
  Title:   Assistant Vice President    

Signature page to Eighth Amendment
(1126769)

 



--------------------------------------------------------------------------------



 



                  CITIBANK N.A.    
 
           
 
  By:
Name:   /s/ Deborah Purvin
 
Deborah Purvin    
 
  Title:   Senior Vice President    

Signature page to Eighth Amendment
(1126769)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Peerless Mfg. Co.
PMC Acquisition, Inc.
Nitram Energy, Inc.
Bos-Hatten, Inc.
Burgess — Manning, Inc.
Burman Management, Inc.

 